DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a disposable fluid circuit comprises a replacement fluid container, classified in A61M 1/0209.
II Claims 8-14, drawn to a disposable fluid circuit comprises an access site, classified in A61M 1/0209
III. Claims 15-21, drawn to a method for maintaining fluid volume in a donor during a manual collection of whole blood, classified in A61M 1/024.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a replacement fluid line terminating in an access site.  The subcombination has separate utility such as the disposable fluid circuit in invention II can be used without a replacement fluid container.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
	Inventions I and III are directed to related product and process of use. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention I can be practiced for materially different process such as method for collecting any types of fluid in the primary container.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	Inventions II and III are directed to related product and process of use. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention I can be practiced for materially different process such as method for collecting any types of fluid in the primary container.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Andrew G Kolomayets on 7/27/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-21 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 16a, 16b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the cannula" in line 3.  There is insufficient antecedent basis for this limitation in the claim. In an effort to compact persecution, the limitation is interpreted as “an openable cannula between said second branch and said replacement fluid container”
Claim 5 recite the limitation “wherein said flow controller”. There is insufficient antecedent basis for this limitation in the claim. In an effort to compact persecution, the limitation is interpreted as “wherein said replacement line further comprises a flow controller on said replacement fluid line and said flow controller”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (WO 8301573 A1, hereinafter 'Williams').
Regarding Claim 1, Williams discloses a disposable fluid circuit for the manual collection of whole blood, comprising:
A primary container (figure 1, primary container 16) for collecting and processing whole blood and one or more secondary containers (figure 1, transfer containers 18, 20, and 22) downstream of and in openable flow communication with said primary container (page 16 lines 4-9, “Branch conduit means 24 establishes a fluid path between the primary container 16 and each of the transfer containers 18, 20, and 22", and referring figure 1, transfer containers 18, 20, and 22 are located the downstream of primary container 16 and in flow communication with the primary container 18);
A donor access device (figure 1, needle 42) and a donor access line (examiner’s annotated figure, donor access line) defining a flow path (flow path between the needle 42 and primary container 18, page 19 lines 15-20, “primary conduit means 40 is integrally connected with each of the primary containers 16 and 28 and the needle 42” implies the donor access line, portion of primary conduit 40 near needle 42, defines a flow path) in flow communication with said donor access device;
A replacement fluid container (figure 1, bag 55) containing a replacement fluid (page 37 line 1-3 "bag 55 which is filled with sterile saline”); and 
a branch member (examiner's annotated figure, branch member) in flow communication with said donor access line (referring examiner's annotated figure, the branch member is coupled to donor access line establishing a fluid communication), said branch member including a first branch (referring examiner's annotated figure, first branch) in openable flow communication with said primary container through a primary container line (examiner's annotated figure, primary container line, the first branch is coupled to the primary container line) and a second branch (referring examiner's annotated figure, second branch) in openable flow communication with said replacement fluid container by a replacement fluid line (figure 1, auxiliary conduit means 50, the second branch is connected to auxiliary conduit means 50).

    PNG
    media_image1.png
    629
    1059
    media_image1.png
    Greyscale

Regarding Claim 2, Williams discloses the fluid circuit of claim 1.
Williams further discloses the replacement fluid line comprises an openable cannula (figure 1, member 58, col 22 lines 4-9 "In order to control fluid flow through the auxiliary conduit means 50 after the frangible valve member 58 is opened")
Regarding Claim 3, Williams discloses the fluid circuit of claim 1.
Williams further discloses wherein said replacement fluid line further comprises a drip chamber (figure 1, filter and drip chamber 54) positioned downstream an openable cannula (figure 1, member 58) between said second branch and said replacement fluid container (referring figure 1, the drip chamber 54 located in downstream of member 58).
Regarding Claim 4, Williams discloses the fluid circuit of claim 1.
Williams further discloses wherein said replacement line further comprises a flow controller (figure 1, roller clamp 62) on said replacement fluid line.
Regarding Claim 5, Williams discloses the fluid circuit of claim 1.
Williams further discloses wherein said replacement line further comprises a flow controller (figure 1, roller clamp 62) on said replacement fluid line and said flow controller comprises a reopenable clamp (figure 1, roller clamp 62).
Regarding Claim 7, Williams discloses the fluid circuit of claim 1.
Williams further discloses wherein the replacement fluid is saline, or a crystalloid or colloid solution (page 20 lines 26-30, "bag 55 made of a plasticized polyvinyl chloride material which contains the sterile saline").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Williams in view of Naftulin (US 3459182 A).
Regarding Claim 6, Williams discloses the fluid circuit of claim 1.
Williams does not disclose wherein said primary container line includes a re-openable flow controller.
In the same filed of endeavor, Naftulin teaches a fluid circuit (circuit as shown in figure 1) comprises said primary container line (figure 1, tube 16) includes a re-openable flow controller (figure 1, donor's scale 22, col 2 lines 36-39, "At that time, the arm 26 will pivot in a clockwise direction (with respect to FIGURE 1) causing the tube 16 to be clamped at 28." The passage implies donor’s scale would close the tube when the weight of fluid collected in bag 10 exceed the weight 24, and also would re-open when the weight of the fluid is below the weight 24).
Naftulin provide the donor’s scale comprising the clamping mean in order to limit the amount of blood being withdrawn thereby preventing undesired blood withdrawal (col 2 lines 34-39 “The tubing 16 is threaded through a conventional donor's scale 22 having a weight 24 which allows the blood to flow through tube 16 until 500 ml. is collected in bag 10. At that time, the arm 26 will pivot in a clockwise direction (with respect to FIGURE 1) causing the tube 16 to be clamped at 28.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to incorporate the teachings of Naftulin and provide the re-openable low controller in the primary container line for the purpose of preventing undesired blood withdrawal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nevens et al (US 4407660 A) teaches disposable fluid circuit comprises a primary container and a replacement fluid container
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781